 1   James Maxwell Cooper (SBN 284054)
     Michael A. Gawley (SBN 294190)
 2   KESSENICK GAMMA & FREE, LLP
     44 Montgomery Street, Suite 3880
 3   San Francisco, CA 94104
     Tel: 415-362-9400
 4   Fax: 415-362-9401
     Email: mcooper@kgf-lawfirm.com
 5   Email: mgawley@kgf-lawfirm.com
 6   Attorneys for Defendant
     INDEPENDENT PHYSICIAN
 7   ASSOCIATES MEDICAL GROUP, INC.
     dba ALLCARE IPA
 8

 9

10                            UNITED STATES DISTRICT COURT

11                          EASTERN DISTRICT OF CALIFORNIA

12
     CENTRAL VALLEY MEDICAL GROUP,           Case No. 1:19-CV-00404-LJO-SKO
13   INC.,
                                             STIPULATION AND ORDER TO
14                     Plaintiff,            CONTINUE MANDATORY
                                             SCHEDULING CONFERENCE
15         vs.
16   INDEPENDENT PHYSICIAN                   Hon. Sheila K. Oberto
     ASSOCIATES MEDICAL GROUP, INC. dba      U.S. Magistrate Judge
17   ALLCARE IPA,                            Courtroom: #7 (6th Floor)
18                     Defendant.            Action Filed: March 19, 2019
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
     CASE NO. 1:19-CV-00404-LJO-SKO
 1          Plaintiff Central Valley Medical Group, Inc. (“Plaintiff”) and Defendant Independent

 2   Physicians Associates Medical Group, Inc. dba AllCare IPA (“Defendant”) jointly stipulate to

 3   continue the Mandatory Scheduling Conference currently set for June 25, 2019 pursuant to the

 4   Court’s March 29, 2019 Order (ECF No. 3).

 5          WHEREAS, Plaintiff filed its Complaint in Stanislaus County Superior Court on March

 6   19, 2019;

 7          WHEREAS, Defendant removed the action to this Court on March 27, 2019;

 8          WHEREAS, Plaintiff filed a motion to remand the action on April 5, 2019 and that

 9   motion is fully briefed;

10          WHEREAS, Defendant moved to dismiss Plaintiff’s Complaint on April 16, 2019 and

11   that motion is fully briefed;

12          WHEREAS, the Court has determined that both the motion to remand and motion to

13   dismiss are amenable to decision on the papers (ECF Nos.10 and 13);

14          WHEREAS, undersigned counsel for Plaintiff only recently substituted in on this matter,

15   the order approving such substitution having been executed on June 7, 2019;

16          WHEREAS, the parties have met and conferred and believe that it would be a better use

17   of judicial resources to continue the Mandatory Scheduling Conference until after the Court has

18   ruled on Plaintiff’s motion to remand and Defendant’s motion to dismiss;

19          IT IS HEREBY STIPULATED AND AGREED by the undersigned parties that:

20          1. The Mandatory Scheduling Conference is continued to July 31, 2019 or to a date that

21               is convenient for the Court and allows adequate time for decision on the pending

22               motions.

23          2. The deadline for the parties to file a Joint Scheduling Report is equivalently continued

24               to one (1) full week prior to the Mandatory Scheduling Conference.

25   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

26    Dated: June 10, 2019
                                              KESSENICK GAMMA & FREE. LLP
27                                            By: /s/ J. Maxwell Cooper
                                                   J. Maxwell Cooper
28
                                                                               Page 1
      STIPULATION AND [PROPOSED] ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      CASE NO: 1:19-CV-00404-LJO-SKO
 1                                             J. Maxwell Cooper (SBN 284054)
                                               Michael A. Gawley (SBN 294190)
 2
                                               44 Montgomery Street, Suite 3880
 3                                             San Francisco, CA 94104
                                               Tel: 415-362-9400
 4                                             Fax: 415-362-9401
                                               Email: mcooper@kgf-lawfirm.com
 5                                             Email: mgawley@kgf-lawfirm.com
 6                                             Attorneys for Defendant
 7                                             INDEPENDENT PHYSICIAN ASSOCIATES
                                               MEDICAL GROUP, INC. dba ALLCARE IPA
 8

 9
      DATED: June 10, 2019                  DOLL AMIR & ELEY LLP
10

11
                                            By: /s/ Krista Hernandez (as authorized on June 10, 2019)
12                                               Michael M. Amir
                                                 Krista Hernandez
13                                          Attorneys for Plaintiff,
                                            Central Valley Medical Group, Inc.
14
                                                  ORDER
15
              Pursuant to the parties’ above stipulation (Doc. 18), the Mandatory Scheduling
16

17   Conference currently set for June 25, 2019, is CONTINUED to August 6, 2019, at 10:45 A.M. in

18   Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties SHALL file their joint

19   scheduling report seven days before the conference.
20

21
     IT IS SO ORDERED.
22

23   Dated:     June 11, 2019                                    /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                                               Page 2
      STIPULATION AND [PROPOSED] ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      CASE NO: 1:19-CV-00404-LJO-SKO
